Citation Nr: 1204990	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision issued by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied entitlement to service connection for a left knee disability and a "mental health condition." 

Although these matters were certified as petitions to reopen claims of entitlement to service connection for a left knee disability and for PTSD, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue. See 38 C.F.R. § 19.35 (2011). The Board has recharacterized the issue of entitlement to service connection for PTSD to reflect recent case law mandating that VA consider certain claims more broadly. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should therefore construe claim for service connection for psychiatric disability based on reasonable expectations of non-expert claimant). 

The Board also has recharacterized both issues as claims for service connection, rather than petitions to reopen claims for service connection, to correctly reflect the procedural history. Specifically, the claims file reflects that the Veteran submitted a timely notice of disagreement (NOD) to the November 2002 rating decision, but the RO responded to the Veteran's September 2003 NOD as if it was a new claim. Instead of sending the Veteran a statement of the case (SOC), the RO issued notice letters and a June 2004 rating decision denying petitions to reopen the claims of service connection. The Veteran timely disagreed with the 2004 RO's decision not to reopen his claims of service connection, the RO issued an SOC, and the Veteran formally appealed. The RO issued a supplemental SOC in January 2007 that was returned as undeliverable. The RO re-issued that supplemental SOC to a different address in November 2007, but did not thereafter certify the claims to the Board. The Veteran wrote to VA in December 2007, requesting that his claims be re-evaluated and the RO responded with additional notice and another rating action denying petitions to reopen his claims for service connection. The Veteran timely appealed that August 2008 rating decision and his appeal was certified to the Board. The 2002 rating action is not final.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In August 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge in Washington, DC. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999). See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Although the Veterans Law Judge identified the issues as petitions to reopen claims for service connection, the hearing was legally sufficient - the below-signed asked the Veteran about the underlying claims and informed him that evidence relating the claimed disabilities to his active duty service was necessary to substantiate his claims.

The issue of entitlement to service connection for a skin disorder was raised by the Veteran during the August 2011 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

2. The report of an August 2006 VA examination constitutes probative medical evidence that the Veteran does not experience a left knee disability as the result of his active duty service.

3. The Veteran's current left knee disability is not shown to be due to any event or incident of his service.


CONCLUSIONS OF LAW

The criteria for the establishment of service connection for a knee disability are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a February 2004 letter of the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet. App. 112 (2004). A March 2003 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). These letters were provided to the Veteran after the initial adjudication of his claims and thus represent a "timing error." See Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the claims were re-adjudicated in multiple supplemental statements of the case and timing errors can be effectively "cured" by such subsequent readjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Although the subsequent readjudications referred to petitions to reopen claims for service connection, the Veteran is not prejudiced as he received legally adequate notice and multiple opportunities to submit evidence supporting his claims. See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, private treatment records, records from the Social Security Administration, and the report of an August 2006 VA examination. VA must ensure that its examinations and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examination report reflects that the examiner reviewed the claims file, interviewed and examined the Veteran, and provided a reasoned medical opinions. The Board finds the examination adequate. As the Veteran has not indicated that he has any additional evidence, the duty to assist has been met.
 
The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).



Service Connection

The Veteran contends that he experiences a left knee disability as the result of his in-service experiences. Specifically, he contends that he injured his left knee during an automobile accident in September 1971 and has experienced left knee disability since that time. He has submitted testimony that he was riding in a truck that was blown up and he was thrown from the vehicle and "slammed to the ground." 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran has a current left knee disability, but the preponderance of the evidence indicates that he does not experience that disability as the result of his in-service experiences.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

The Veteran's June 1970 enlistment examination reflects no diagnoses or complaints of knee problems. He completed a self report of medical history at the same time and denied experiencing any knee trouble. A January 1971 service treatment note reflects that the Veteran reported several months of left knee pain. He was diagnosed with an abrasion on his left knee and the treating provider observed good range of motion in the joint. In February 1971, the Veteran fell and injured his left knee. Service treatment records show that he experienced another knee abrasion. An x-ray was conducted in order to rule out fracture - the x-ray results were normal. The Veteran was involved in a motor vehicle accident in September 1971 and reported for treatment of pain in his left leg. The record reflects that he was diagnosed with a left knee strain and was ordered to light duty for three days. The Veteran's June 1972 separation examination was normal and reflects no complaints of any knee problems. 

The record is essentially devoid of any evidence from June 1972 to January 2003 - i.e., approximately 30 years. Post-service treatment records from January 2003 reveal crepitation of the left knee. A 2003 emergency room note reflects the Veteran's complaints of stiffness, but examination revealing a normal left knee and normal gait. A January 2004 VA treatment note reflects that the Veteran reported experiencing low back pain and bilateral knee pain. An April 2004 orthopedic note shows that the Veteran complained of left leg sciatic pain from a back disorder. 

A May 2004 note from his mother recollects that the Veteran complained of back pain and headaches during service. The Veteran stated in a September 2004 letter that he did not complain of "the injuries" during service because was concerned such complaints would "end [his] military career." In February 2005 he wrote to VA clarifying that he did not receive any injuries as a result of playing football because he boxed, rather than played football, during his active duty service. In April 2006, the Veteran presented to the emergency room with complaint of left knee pain, but x-rays of the knee were normal. However, a May 2006 MRI showed a complete tear of the body and medial horn of the medial meniscus, moderate joint effusion, and a grade one mediocollateral ligament strain.

He was afforded a VA examination in August 2006. The examiner noted the Veteran's contention that he was in an explosion during service that threw him from a vehicle resulting in his loss of consciousness and injury to the left knee. He reported experiencing left knee pain ever since that injury. The Veteran informed the examiner that his earlier in-service knee injuries were due to playing football. The Veteran also informed the examiner that he worked after service in construction and landscape maintenance. The examination report reflects that full examination of the knee could not be conducted due to the Veteran's reports of pain. 

Significantly as it bears on the Veteran's credibility, the examiner observed that the subjective complaints of pain were disproportionate to the results of the objective examination. Based on examination and MRI, the examiner diagnosed degenerative arthritis of the bilateral knees with medial meniscal tear of the left knee. However, the examiner opined that the current left knee disability was not likely the result of the Veteran's in-service experiences because service treatment records reveal only minor knee trauma, he was able to work in construction and landscaping for several years, and he did not require medical treatment for his knee until 2003.

A February 2008 VA treatment note reflects that the Veteran complained of increased knee pain and requested a new knee brace and cane. An October 2008 note states that the Veteran was wearing a left knee brace and ambulating without much difficulty. In November 2008, the Veteran reported for additional treatment of a left knee disability and reported that he had injured the knee in an automobile accident during service. A medical history completed in February 2009 reports chronic knee pain. The Veteran informed a January 2010 VA examiner that he experienced a knee injury 30 years previously.

In March 2010, the Veteran was noted to have knee arthralgia. An April 2010 VA treatment note observes that the Veteran was able to ambulate without any assistive devices. SSA records reflect the Veteran's contention that he was prescribed a knee brace and cane in 2008 and had to use them at all times in order to be able to ambulate.

The Veteran testified before the below-signed in August 2011. He stated that he had a left knee problem due to an in-service truck accident. The Veteran reported that no physician had ever informed him that his current knee disability was the result of that specific injury, but one physician had stated that his current disability was the result of "old trauma." However, the Veteran stated that he could not remember that physician's name. 

The below-signed held the record open for 60 days in order to afford the Veteran an opportunity to submit any additional evidence. No further evidence was received by VA except for multiple lay statements. Two (2) of the Veteran's sisters wrote that the Veteran was involved in an automobile accident in service and experienced injuries to the left side of his body, including the knee. One sister wrote that he limped after service. A friend of the Veteran's also wrote that she had witnessed the Veteran experiencing "swollen knees."

Both the Veteran's account, and that of the witnesses, is incredible given the other evidence of record. The Veteran's separation examination reflects that he did not have any knee disability at the time of his discharge from service. That report is highly probative, especially in light of the Veteran's current reports of ongoing symptoms since the in-service auto accident. That report was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to a statement of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Although the Veteran has reported that one physician informed him that his current knee disability was the result of "old trauma," there are no records within the claims showing a medical opinion linking his left knee degenerative arthritis and meniscal tear to any in-service event. The claims file does show that the Veteran informed multiple medical providers that he experienced knee injury during service and knee pain thereafter, but the U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The only medical opinion of record showing any type of analysis is the opinion of the 2006 VA examiner. As noted by that examiner, the Veteran's service treatment records do not reflect any type of major trauma to the knee. The Board observes that the service treatment records also do not reflect that the in-service automobile accident occurred as reported by the Veteran: he has contended that he was blown out of a truck and thrown to the ground so hard that he was rendered unconscious for several days; service records show that his only injury from the accident was a left knee strain that resulted in a prescription of light duty for just three (3) days. VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Although the Veteran and his sisters have alleged that his current left knee disability is the result of the in-service automobile accident, as noted above, they are not found credible and none of them have indicated that they possess any medical training that would render them competent to make an etiological opinion. Routen, 10 Vet. App. 183. Further, the competent medical evidence within the claims file reflects that his current knee disability is not likely related to his service. As explained by the 2006 VA examiner, the evidence shows that the Veteran did not sustain any major knee trauma during service and did not require medical treatment until 2003. Further, he was able to complete an additional nine (9) months of active duty service without complaint and subsequently worked in construction and landscaping. The Veteran stated that he did not complain of injuries during service out of concern that his military career would be terminated, but that is inconsistent with the record since he did complain of other injuries during service and made no complaints at the end of his military career. See Caluza, 7 Vet. App. at 511-512 (the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board finds the medical evidence more probative than the lay contentions of record that are contradicted by in-service reports of treatment. The 2006 VA examination report reflects review of the Veteran's treatment records and provides a reasoned medical opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet. App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998). 

The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a left knee disability. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

The record reflects that additional evidence remains outstanding. The Board must remand the claims file for the RO/AMC to comply with the duty to assist.

Treatment records within the claims file reflect that the Veteran has received mental health treatment from Southern Adventist Hospital, the Psychiatric Institute of Washington, and Kaiser Healthcare. However, the claims file does not contain treatment records from any of these facilities. While this case is in remand status, the RO/AMC must provide the Veteran with forms authorizing the release of these outstanding private records and ensure that complete VA treatment records are associated with the claims file.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of private mental health treatment records from Southern Adventist Hospital, the Psychiatric Institute of Washington, and Kaiser Healthcare; inquire if he has received treatment from any other facilities. Gather VA records generated after September 21, 2011. Associate all available records with the claims file. If any records are unavailable, inform the Veteran and request that he submit any copies in his possession.

2. Readjudicate the Veteran's claim for service connection for an acquired psychiatric disability. Provide the Veteran and his representative with a supplemental statement of the case (SSOC).The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issues. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


